$2,000,000.00
TERM LOAN PROMISSORY NOTE

From

THE ALLIED DEFENSE GROUP, INC.
A Delaware Corporation

Borrower

To The Order Of

ROBERT P. DOWSKI, OR ASSIGNEE

Lender

Dated As of February 3, 2006

1

Vienna, Virginia $2,000,000.00
February 3, 2006

TERM LOAN PROMISSORY NOTE

FOR VALUE RECEIVED, the undersigned, THE ALLIED DEFENSE GROUP, INC., a Delaware
corporation (hereafter, the “BORROWER”), promises to pay to the order of ROBERT
P. DOWSKI, or his assignee (hereafter, the “LENDER”), at such place as the
holder of this Promissory Note may from time to time designate, the principal
sum of Two Million Dollars ($2,000,000.00), or such lesser sum actually advanced
by the LENDER to the BORROWER hereunder at the request of the BORROWER (the
Lender has advanced to the BORROWER the principal sum of $1,000,000.00 on the
date hereof), together with interest thereon at the rate or rates hereafter
specified. The following terms shall apply to this Promissory Note.

1. Interest Rate. For the period from the date hereof until all unpaid sums
hereunder, whether principal, interest, charges, fees or other sums, have been
paid in full, interest shall accrue on the unpaid principal balance of this
Promissory Note at twelve percent (12%) per annum.

2. Calculation of Interest. Interest shall be calculated on the basis of a three
hundred sixty (360) days per year factor applied to the actual days on which
there exists an unpaid balance hereunder.

3. Repayment. Payment of accrued and unpaid interest and the unpaid principal
sum shall be made by the BORROWER to the holder of this Promissory Note in a
lump sum on March 15, 2006.

4. Application Of Payments. All payments made hereunder shall be applied first
to accrued interest, and then to principal, or in such other order or proportion
as the holder, in the holder’s sole discretion, may elect from time to time.

5. Prepayment. The BORROWER may prepay this Promissory Note in whole or in part
at any time or from time to time without premium or additional interest.

6. Default Interest Rate. Upon a default in the payment of any sum due
hereunder, and without notice or demand, the rate of interest accruing on the
unpaid principal balance shall be automatically increased by two (2) percentage
points until full and final payment of this Promissory Note.

7. Expenses Of Collection. Should this Promissory Note be referred to any
attorney for collection, whether or not suit has been filed, the BORROWER shall
pay all of the holder’s reasonable costs, fees (including, but not limited to,
reasonable attorneys’ fees) and expenses resulting from such referral.

8. Subsequent Holders. In the event that any holder of this Promissory Note
transfers this Promissory Note for value, the BORROWER agrees that no subsequent
holder of this Promissory Note shall be subject to any claims or defenses which
the BORROWER may have against a prior holder, all of which are waived as to the
subsequent holder, and that all subsequent holders shall have all of the rights
of a holder in due course with respect to the BORROWER even though the
subsequent holder may not qualify, under applicable law, absent this paragraph,
as a holder in due course.

9. Waiver Of Protest. The BORROWER, and all parties to this Promissory Note,
whether maker, endorser, or guarantor, waive presentment, notice of dishonor and
protest.

10. Assignability. This Promissory Note may be assigned by the LENDER or any
holder at any time or from time to time.

11. Binding Nature. This Promissory Note shall inure to the benefit of and be
enforceable by the LENDER and the LENDER’S successors and assigns and any other
person to whom the LENDER may grant an interest in the BORROWER’S obligations to
the LENDER, and shall be binding and enforceable against the BORROWER and the
BORROWER’S successors and assigns.

12. Invalidity Of Any Part. If any provision or part of any provision of this
Promissory Note shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Promissory Note and this Promissory Note shall be
construed as if such invalid, illegal or unenforceable provision or part thereof
had never been contained herein, but only to the extent of its invalidity,
illegality, or unenforceability.

13. Choice Of Law; Consent To Venue And Jurisdiction. This Promissory Note shall
be governed, construed and interpreted strictly in accordance with the laws of
the Commonwealth of Virginia.

14. Subordination. It is understood that the BORROWER’S obligation to satisfy
its obligations to the LENDER under this Promissory Note is subordinate to the
LENDER’S obligations to Wilton Funding, LLC pursuant to the Loan and Security
Agreement dated as of May 28, 2004, as amended, and all ancillary documents and
instruments thereto.

2

IN WITNESS WHEREOF, the BORROWER has executed this Promissory Note specifically
intending this Promissory Note to constitute an instrument under seal.

         
WITNESS/ATTEST:
  THE BORROWER:  

 
       
 
  THE ALLIED DEFENSE GROUP, INC.
A Delaware Corporation  


 
       
 
  By:   (SEAL)
 
       
 
       

3